Order entered April 1, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-00765-CV

                KINGVISION PAY-PER-VIEW, LTD, ET AL., Appellants

                                              V.

                             DALLAS COUNTY, TEXAS, Appellee

                        On Appeal from the 116th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. 07-11471-F

                                           ORDER
       The Court has before it appellants’ March 28, 2013 unopposed motion for extension of

time to file reply brief. The Court GRANTS the motion and ORDERS that any reply brief be

filed by May 1, 2013.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE